Citation Nr: 0329027	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  89-43 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for liver disease as 
secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a skin rash as 
secondary to exposure to herbicide agents.

3.  Entitlement to service connection for a blood disorder, 
to include anemia, as secondary to exposure to herbicide 
agents.

4.  Entitlement to service connection for a neurological 
disability with memory loss as secondary to exposure to 
herbicide agents.

5.  Entitlement to service connection for arthritis as 
secondary to exposure to herbicide agents.

6.  Entitlement to service connection for a soft tissue 
sarcoma as secondary to exposure to herbicide agents.

7.  Entitlement to service connection for hair loss as 
secondary to exposure to herbicide agents.

8.  Entitlement to service connection for a nervous condition 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from August 
1965 to September 1966.  He served in Vietnam from March to 
September 1966.

This appeal arises from an October 1985 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
liver disease, a skin disorder, a blood disorder to include 
anemia, arthritis, and a neurological disorder with memory 
loss, each claimed as secondary to exposure to the herbicide 
Agent Orange.  This appeal also arises from an October 1994 
rating action that denied service connection for soft tissue 
sarcoma, hair loss, and a nervous condition as secondary to 
exposure to herbicide agents.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
disposition.  

The Board remanded the matter in May 1990 pursuant to a 
decision of the United States District Court for the Northern 
District of California in Nehmer v. United States Veterans 
Administration (citation omitted).  VA subsequently issued 
Agent Orange regulations and the RO readjudicated the claims.  
In November 1998, the Board remanded the case for additional 
development.  Unfortunately, another remand is now required 
due to significant change in the law.  

Since the October 1989 Board decision denying service 
connection for posttraumatic stress disorder (PTSD), the 
veteran has attempted to reopen that claim.  In March 1998, 
the RO notified him that recently submitted evidence was 
insufficient to reopen the claim.  The veteran submitted a 
notice of disagreement (NOD) to that determination in May 
1998.  The RO issued a statement of the case (SOC) in May 
1999 and provided instructions for submitting a VA Form 9.  
The veteran did not timely submit a Form 9 or other document 
that could be construed as a substantive appeal within the 
time period allowed by law and the RO administratively closed 
the appeal.  In January 2000, the veteran again requested 
that his PTSD claim be reopened and in a February 2003 rating 
decision, the RO determined that no new and material evidence 
had been submitted.  The veteran has not voiced any 
disagreement with that decision.  Thus, because no timely 
appeal was submitted following the SOC in May 1999 and 
because the veteran has not submitted an NOD to the February 
2003 decision, the Board has no jurisdiction to review the 
claim for service connection for PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the VCAA, a remand is required for compliance with 
the notice and duty to assist provisions contained in that 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The following actions are requested of the RO: (1) Notice of 
the VCAA must be given the veteran; and, (2) appropriate VA 
examinations should be scheduled.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must notify the veteran of his 
rights and responsibilities under 
38 U.S.C.A. §§ 5103, 5103A.  See also 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003),

2.  The veteran should be scheduled for 
an appropriate examination to determine 
whether the veteran has soft tissue 
sarcoma.  The claims files must be made 
available to the examiner for review and 
the examiner is asked to note such review 
in the report.  The results of such 
examination should be reported in a 
legible report.   

3.  The veteran should be scheduled for a 
VA mental disorders compensation and 
pension examination.  If a mental 
disorder is found, the examiner is asked 
to determined whether it is at least as 
likely as not that such is related to 
active service, to include exposure to 
herbicide agents (NOTE: exposure to 
herbicide agents is presumed in this 
case).  The claims files must be made 
available to the examiner for review and 
the examiner is asked to note such review 
in their report.  All clinical findings 
should be supported by a complete 
rationale in a legible report.   

4.  The veteran should also be scheduled 
for appropriate examinations to determine 
whether any of the following claimed 
disorders exists, and, if so, whether it 
is at least as likely as not that such is 
related to active service, to include 
exposure to herbicide agents (NOTE: 
exposure to herbicide agents is presumed 
in this case): (a) liver disease; (b) 
skin rash or other skin disorder and/or 
hair loss; (c) blood disorder, anemia, 
and/or chronic venous insufficiency; (d) 
neurologic disability including memory 
loss; and (e) arthritis.  The claims 
files must be made available to the 
examiners for review and the examiners 
are asked to note such review in their 
reports.  All clinical findings should be 
supported by a complete rationale in a 
legible report.   

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



